Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figures 1-2C) in the reply filed on 10/6/2021 is acknowledged. Applicant indicated that claims 1-8 and 10 correspond to elected Species 1. Claim 9 is withdrawn from consideration at this time.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of inner cutting grooves extend from the inner edge surface to the outer edge surface and the plurality of outer cutting grooves extend from the outer edge surface to the center hole [claim 1] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is not proper support in the specification or drawings for the limitation “the plurality of inner cutting grooves extend from the inner edge surface to the outer edge surface” in claim 1, since the drawings do not show the inner cutting grooves (IG) extending all the way from the inner edge surface (IS) to the outer edge surface (OS). It appears the limitation should read “the plurality of inner cutting grooves extend from the inner edge surface toward the outer edge surface”. Furthermore, there is not proper support in the specification or drawings for the limitation “the plurality of outer cutting grooves extend from the to the center hole” in claim 1, since the drawings do not show the outer cutting grooves (OG) extending all the way from the outer edge surface (OS) to the center hole (CH). It appears the limitation should read “the plurality of outer cutting grooves extend from the outer edge surface toward the center hole”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Champ (US 4,700,832).
Regarding claim 1, Champ discloses a tray system (See Fig. 1), comprising: a body (10) including: an outer edge surface (at 26 in Fig. 1); a center hole (See hole at the center of Fig. 1) penetrating a center of the body to form an inner edge surface (at 34 in Fig. 1) spaced apart from the outer edge surface; a plurality of inner cutting grooves (at 22) formed on the body, wherein the plurality of inner cutting grooves extend from the inner edge surface toward the outer edge surface, respectively; and a plurality of outer cutting grooves (four grooves extending outward from elements 28 in Fig. 1) formed on the body and respectively disposed between the plurality of inner cutting grooves, wherein the plurality of outer cutting grooves extend from the outer edge surface toward the center hole, respectively, wherein the body is capable of being stretched along the plurality of inner cutting grooves and the plurality of outer cutting grooves to make a space formed by the center hole and the plurality of inner cutting grooves larger and to change an area of the body.

Regarding claim 3, Champ discloses the body is capable of being stretched along two of the outer cutting grooves (e.g. right and left outer cutting grooves in Fig. 1) which are disposed in opposite directions to form two parallel short edges, and the body is not stretched along the other outer cutting grooves (e.g. top and bottom outer cutting grooves in Fig. 1) thus to form two parallel long edges, thus allowing the body to present as a rectangle and allowing the body to be stretched along the plurality of inner cutting grooves to form a plurality of accommodation spaces.
Regarding claim 4, Champ discloses the plurality of inner cutting grooves and the plurality of outer cutting grooves are disposed alternately (See Fig. 1).
Regarding claim 6, Champ discloses the body further comprises a plurality of second deformation holes (four elements 28 in Fig. 1), and each of the second deformation holes is respectively disposed through an end of the corresponding outer cutting groove close to the center hole.
Regarding claim 7, Champ discloses the plurality of inner cutting grooves extends toward the outer edge surface along a radial direction of the body (See Fig. 1).
Regarding claim 8, Champ discloses the plurality of outer cutting grooves extend toward the center hole along a radial direction of the body (See Fig. 1).
Regarding claim 10, Champ discloses the body is made of a flexible material (polymer foam).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Champ (US 4,700,832) as applied to claim 1 above. As described above, Champ discloses the claimed invention except for the plurality of first deformation holes each respectively disposed through an end of the corresponding inner cutting groove away from the center hole. However, Champ teaches a plurality of deformation holes (28) disposed through an end of the corresponding outer cutting groove close to the center hole for the purpose of ensuring that repeated opening and closing movement will not destroy or damage the integrity of the device (column 3, lines 49-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ends (at 24 in Fig. 1) of the inner cutting grooves of Champ with deformation holes as taught by Champ in order to ensure that repeated opening and closing movement at the inner cutting grooves will not destroy or damage the integrity of the tray. Furthermore, it has been held that mere duplication of the  

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735